Citation Nr: 0940291	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-15 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right 
shoulder disability.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in August 2006, a statement of the case was issued 
in March 2007, and a substantive appeal was received in May 
2007.  The Veteran testified at a Board hearing in May 2008.

The issue of entitlement to service connection for right 
shoulder disability, on the merits, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if any further action is 
required on his part.


FINDINGS OF FACT

1.  In an April 2004 rating decision, the RO denied 
entitlement to service connection for right shoulder 
disability; the Veteran filed an April 2004 notice of 
disagreement, a statement of the case was issued in September 
2004, and the Veteran did not file a substantive appeal.  

2.  In June 2006, the Veteran filed a request to reopen his 
claim of service connection for right shoulder disability.

3.  Additional evidence received since the RO's April 2004 
decision is new to the record, relates to unestablished facts 
necessary to substantiate the merits of the claim, and raises 
a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The April 2004 RO decision which denied entitlement to 
service connection for right shoulder disability is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
April 2004 denial, and the claim of service connection for 
right shoulder disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the finding that new and material evidence has been received 
to reopen the claim of service connection, no further 
discussion of VCAA is necessary at this point.  The matter of 
VCAA compliance with regard to such issue will be addressed 
in a future merits decision after action is undertaken as 
directed in the remand section of this decision.  

New & Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
June 2006, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In December 2003, the Veteran filed a claim of service 
connection for right shoulder disability.  The evidence of 
record at that time consisted of service treatment records 
and VA outpatient treatment records.  Service treatment 
records are devoid of any complaints or treatment related to 
the right shoulder.  On a March 1984 Report of Medical 
History, the Veteran checked the 'Yes' box for 'painful or 
"trick" shoulder or elbow;' however, there is no additional 
commentary.  On a May 1985 Report of Medical History, the 
Veteran checked the 'No' box for 'painful or "trick" 
shoulder or elbow.'  On a May 1985 Report of Medical 
Examination, his 'upper extremities' and 'spine, other 
musculoskeletal' were clinically evaluated as normal.  On a 
May 1989 Report of Medical History, the Veteran checked the 
'Yes' box for 'painful or "trick" shoulder or elbow' but 
specifically circled 'elbow.'  The VA outpatient treatment 
records reflect complaints of right shoulder pain in 1999 and 
a diagnosis of rotator cuff syndrome in 2003.  

In an April 2004 rating decision, service connection for 
right shoulder disability was denied on the basis that such 
disability was not shown in service, and there was no 
evidence to support a finding that it was due to service.  
Such rating decision was issued to the Veteran in April 2004.  
The Veteran filed a notice of disagreement in April 2004 and 
a statement of the case was issued in September 2004; 
however, the Veteran did not file a substantive appeal.  
Thus, the RO's April 2004 decision is final.  38 U.S.C.A. 
§ 7105(c).

In June 2006, the Veteran filed a claim to reopen entitlement 
to service connection for right shoulder disability.  
Evidence received since the RO's April 2004 decision is both 
new and material.  In statements and testimony from the 
Veteran, he contends that he began to have problems with his 
right shoulder during service in 1983 during physical 
training doing push-ups.  A May 2006 VA outpatient treatment 
record reflects a diagnosis of full thickness tear right 
rotator cuff and an opinion from a VA physician that based on 
the Veteran's history there is a reasonable chance that his 
right shoulder problem was initiated by his injury sustained 
many years ago and a subsequent reinjury in the late 1990's.  
If this is the case, the problem is likely to be service 
related.  As this opinion suggests that the Veteran's right 
shoulder disability may be related to service, such evidence 
relates to an unestablished fact necessary to substantiate 
the merits of the claim.  Thus, the claim of service 
connection for right shoulder disability is reopened.  
38 U.S.C.A. § 5108.  The Board's decision is strictly limited 
to the reopening of the claim and does not address the merits 
of the underlying service connection claim.  


ORDER

New and material evidence has been received to reopen the 
claim of service connection for right shoulder disability.  
To this extent, the appeal is granted, subject to the 
directions set forth in the following remand section of this 
decision.


REMAND

At the Board hearing, the Veteran testified that he most 
recently sought treatment at the Jackson, Mississippi VA 
Medical Center (VAMC) in 2007.  The evidence of record 
contains VA outpatient treatment records dated through 
November 15, 2006.  Thus, updated VA treatment records should 
be obtained from November 16, 2006, to the present.  

In light of the May 2006 opinion from the VA physician, the 
Veteran should be afforded a VA examination to assess the 
nature and etiology of his claimed right shoulder disability.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  VA outpatient treatment records 
should be obtained for the period 
November 16, 2006 to the present.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

2.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of any right 
shoulder disability.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All appropriate testing 
should be performed.  For each right 
shoulder disability identified, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that it had its clinical onset in service 
or is otherwise related to service.  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the service 
treatment records (negative for findings 
of right shoulder disability), 1999 and 
subsequent VA outpatient reports 
(reflecting treatment for right shoulder 
disability following a recent history of 
injury), and the May 2006 VA outpatient 
treatment report (indicating a reasonable 
chance right rotator cuff tear caused by 
inservice injury).

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


